                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                 NORTHERN DIVISION

MARCUS ANTONIO DAVIS                                                             PLAINTIFF
ADC #160385

V.                                     No. 1:19CV00043-JM

KING, Nurse, CCS; and
HANSON, Doctor, CCS                                                           DEFENDANTS


                                           JUDGMENT

       Consistent with the Order entered separately today, this case is dismissed without

prejudice. All relief sought is denied, and the case is closed.

       IT IS SO ORDERED this 17th day of December, 2019.


                                                            ________________________________
                                                            UNITED STATES DISTRICT JUDGE
